 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Attorneys for Debtor
     Munchery, Inc.
 7

 8                          UNITED STATES BANKRUPTCY COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION
11    In re                                              Case No. 19-30232
12
      MUNCHERY, INC.                                     Chapter 11
13
              Debtor.                                    NOTICE OF HEARING ON FIRST
14                                                       DAY MOTIONS

15                                                       Date: March 6, 2019
                                                         Time: 4:00 p.m.
16                                                       Place: 450 Golden Gate Ave, 16th Floor
                                                                San Francisco, CA 94102
17

18

19   TO THE UNITED STATES TRUSTEE, ALL CREDITORS DIRECTLY AFFECTED,
20   PARTIES HAVING REQUESTED SPECIAL NOTICE AND THE 20 LARGEST
21   UNSECURED CREDITORS
22   PLEASE TAKE NOTICE THAT: a hearing will be held on March 6, 2019 at 4:00 p.m. in the
23   courtroom of the Hon. Hannah L. Blumenstiel, U.S. Bankruptcy Court, 450 Golden Gate Ave,
24   16th Floor, San Francisco, CA 94102 to consider the First Day Motions of Debtor and Debtor in
25   Possession, Munchery, Inc.
26   ///
27   ///
28   ///

     NOTICE OF HEARING - FIRST DAY MOTIONS                                                 1
     Case: 19-30232     Doc# 17     Filed: 03/01/19    Entered: 03/01/19 18:57:49      Page 1 of 2
 1         The First Day Motions include:

 2         -   MOTION FOR APPROVAL OF STIPULATION REGARDING USE OF
               CASH COLLATERAL, PROVISION OF ADEQUATE PROTECTION AND
 3             DEBTOR IN POSSESSION FINANCING (ECF 10)
 4
           -   MOTION AUTHORIZING DEBTOR TO CONTINUE USING
 5             PREPETITION BANK ACCOUNT (ECF 11)

 6         -   MOTION TO APPROVE BID PROCEDURES AND RELATED RELIEF IN
               CONNECTION WITH THE SALE OF DEBTOR’S ASSETS (ECF 8)
 7
           -   MOTION AUTHORIZING AND APPROVING PROCEDURES FOR
 8             PROVIDING NOTICE OF THE COMMENCEMENT OF CHAPTER 11
               CASE TO DEBTOR’S CUSTOMERS; AND PARTIALLY WAIVING THE
 9             REQUIREMENTS TO INCLUDE THE CUSTOMERS IN THE LIST OF
               CREDITORS (ECF 7)
10

11         Any opposition to the First Day Motions may be submitted prior to or at the hearing.

12   Dated: March 1, 2019                              FINESTONE HAYES LLP
13

14                                                     /s/ Stephen D. Finestone
                                                       Stephen D. Finestone
15                                                     Attorneys for Munchery, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF HEARING - FIRST DAY MOTIONS                                                 2
     Case: 19-30232    Doc# 17     Filed: 03/01/19    Entered: 03/01/19 18:57:49       Page 2 of 2
